UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-                                                        No. 09-cr-466 (RJS)
                                                                          ORDER
 JOSEPH MCMASTER,

                                 Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         As the Court previously ordered (Doc. No. 44), the parties shall appear before the Court on

June 7, 2021 at 3:00 p.m., at which time Mr. McMaster will be presented on the specifications of

his alleged violation of supervised releasee. The Court will email the parties directly with

instructions for accessing the CourtCall proceeding. Members of the public may monitor the

proceedings through CourtCall's public access audio line by using the following credentials:

                Dial-in: 855-268-7844
                Access code: 32091812#
                PIN: 9921299#.

SO ORDERED.

Dated:          June 2, 2021
                New York, New York
                                                      ____________________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
